Order entered September 9, 2022




                                   In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                            No. 05-22-00884-CV

                IN RE TERESA WARD COOPER, Relator

         Original Proceeding from the 219th Judicial District Court
                           Collin County, Texas
                   Trial Court Cause No. 219-00556-2021

                                  ORDER
              Before Justices Molberg, Pedersen, III, and Garcia

     Based on the Court’s opinion of today’s date, we DENY relator’s Petition

for Writ of Mandamus and DENY relator’s Emergency Motion to Stay as moot.


                                          /s/   KEN MOLBERG
                                                JUSTICE